Soott, J.:
The plaintiff sues upon a contract made with the city of New York for the building of a sewer or sewers in the borough of Richmond in said city. The contract contemplated the laying of sewers of different sizes and kinds. The work was completed and accepted by the city and a final estimate made. The complaint embraces four claims: First, for the construction of a sub-drain; second, for constructing a barrel stave sewer; third, for the cost of laying a concrete foundation and making the necessary excavations therefor; and, fourth, for the repayment of a deposit made to cover the cost of repaving.
The first claim was abandoned on the trial. For the second, a verdict was directed in plaintiff’s favor with the acquiescence of defendant. As to the fourth, it was conceded that the sum deposited had been actually expended by the city in replacing pavements displaced in the progress of the work. This claim, therefore, was rightly dismissed. This brings us to the consideration of the third claim.
One of the provisions of the contract is as follows: “62. In the construction of the sewers and appurtenances * * * where found necessary, concrete, together with the necessary foundation timber, shall be furnished and placed by the contractor in the manner and quantity and where required by the engineer and shall be paid for at the prices bid.” In the schedulé of prices are the following items: “22. For concrete, in place, per cubic yard, the sum of ten dollars.” “24. For additional excavation, per cubic yard, the sum of one and 60/100 dollars.”
The plaintiff claims to have done under the engineer’s orders a considerable amount of concrete work by way of foundations, and also as a necessary adjunct considerable additional excavating, for none of which was any allowance made in the final *515estimate. The defendant does not deny that plaintiff laid concrete foundations in places and made the excavations rendered necessary thereby, but contends that the cost of this work was included in the price paid per linear foot for laying the sewer, the engineer who made the final estimate testifying that such estimate was made upon that theory. The question, then, is whether or not the engineer rightly construed the contract. If he did, the judgment appealed from is right. If he made an error of law in the construction of the contract, the plaintiff is entitled to recover the value of the work done under the items claimed for, notwithstanding the final certificate. (Burke v. Mayor, 7 App. Div. 128.) The contract and specifications were so drawn that the contractor was required to bid a price per linear foot for each class of sewer constructed, and it was provided with great particularity and in detail what work was to be included for the price so bid, but nowhere was it provided that concrete foundations for the sewer, where required, should be so included, although distinct provision was made for concrete foundations for receiving basins. Indeed the very language of clause 62 of the contract, above quoted, indicates that the amount of concrete foundations for sewers could not be determined in advance, and, therefore, would naturally not be included in the price per linear foot. The provision is that concrete foundations shall be laid “where found necessary,” and then “ in the manner . and quantity and where required ” by the engineer, so that the amount of concrete foundations to be laid depended upon the conditions developed as the work progressed, and upon the judgment of the engineer. Nor is it without significance that the clause (62) providing for concrete foundations also provides that such foundations “ shall be paid for at the prices bid,” and not as is provided in other places that the cost shall be included in the price bid for the sewer complete. For example clause 69 provides that “ where no foundation is required a suitable plank or cradle will be used, the cost of which shall be included in the price bid per linear foot for the sewer complete.” Taking all these considerations into account, coupled with the fact that a special bid was asked for concrete in place, we are of opinion that the natural and true construction of the contract is that the cost of concrete foundations where ordered was not *516included in the price hid per linear foot for the sewer complete, and that the engineer erred in his construction of it. The defendant calls attention to the fact that the plans contain cross sections of a sewer constructed with a concrete foundation. This, however, does not indicate the amount of such foundations to he provided, but merely serves to show how the foundations should be laid where ordered. It appears that the laying of such foundation involves a certain amount of additional excavations (for which a separate bid is made) but as the estimate by plaintiff and by defendant’s engineer as to the amount of excavation and concrete foundations laid differ materially, we cannot direct the proper judgment to be entered.
The judgment must, therefore, be reversed and a new trial granted, with costs to appellant to abide the event.
Ingraham, P. J., McLaughlin, Laughlin and Clarke, JJ., concurred.
Judgment reversed, new trial ordered, costs to appéllant to abide event. Order to be settled on notice.